Citation Nr: 0528244	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-22 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling, since 
April 11, 2005, and noncompensable before that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1989 rating decision issued by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which continued a 0 percent evaluation 
for bilateral hearing loss.  This appeal was not forwarded to 
the Board.

The veteran submitted another notice of disagreement with a 
February 2003 rating decision, in which the RO again 
confirmed the 0 percent rating for hearing loss.  Although, 
the earlier appeal remained pending, the veteran submitted a 
notice of disagreement with the February 2003 decision, and a 
substantive appeal following receipt of a statement of the 
case.  The RO certified this appeal to the Board.

The veteran also perfected an appeal of a May 1990 decision 
that granted service connection for tinnitus, and provided a 
noncompensable evaluation effective December 28, 1988.  In 
October 1990, the RO granted a 10 percent evaluation for this 
disability effective December 28, 1998.  The veteran was 
advised that this was considered a grant of the benefit 
sought on appeal, and that his appeal would be closed if he 
did not respond within 30 days.  This was apparently based on 
the fact that 10 percent was presumed to be the maximum 
schedular rating for tinnitus.  38 C.F.R. § 4.85, Diagnostic 
Code 6260 (1998); cf. Smith v. Nicholson, 19 Vet. App. 63 
(2005) (holding separate 10 percent ratings were available 
under previous rating criteria for tinnitus in each ear).  
The veteran is presumed to be seeking the maximum rating 
under law.  AB v. Brown, 6 Vet. App. 35 (1993).  His lack of 
response to the RO's letter rebuts that presumption in this 
case, and indicates that he was limiting his appeal.

In April 2005 the evaluation for the bilateral hearing loss 
was increased to 10 percent disabling, effective April 11, 
2005.  


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation of his service connected bilateral hearing loss.

2.  Prior to April 11, 2005, the veteran had no worse than 
level III hearing loss on the right, and level II hearing 
loss on the left.

3.  The veteran's current hearing loss is manifested by level 
III hearing loss in the right ear, and level V hearing loss 
in the left ear.    


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss prior to April 11, 2005, or for a rating in excess of 10 
percent for bilateral hearing loss since April 11, 2005 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100, 4.86 (1998 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO provided notice in the February 2003 rating decision, 
the statement of the case (SOC) issued in June 2003, and in 
the supplemental SOC (SSOC) that was issued in April 2005, of 
what evidence and information was needed to grant a higher 
evaluation for the veteran's service connected bilateral 
hearing loss.  Thus, the veteran received notice of the 
evidence needed to substantiate the claim.  

Failure to provide notice with regard to Pelegrini elements 
(2), (3), and (4), is generally not prejudicial to a 
claimant.  Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. 
App. Aug. 31, 2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

While the veteran did not receive a VCAA letter specific to 
his hearing loss claim, he did receive VCAA letters regarding 
other claims.  In August 2002 the RO sent the veteran a VCAA 
letter regarding his claim for service connection for 
diabetes mellitus resulting from exposure to Agent Orange in 
Vietnam.  In December 2002, the veteran received a VCAA 
letter regarding his claim for service connection for post-
traumatic stress disorder.  These letters advised him of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  

The veteran was made aware of the "fourth element" 
discussed in Pelegrini II by way of an October 1989 letter 
from the RO informing him of the September 1989 denial of an 
increased evaluation for bilateral hearing loss.  The back of 
the letter contained a Notice of Procedural and Appellate 
Rights.  This notice advised, "You may submit additional 
evidence to strengthen your claim.  It is in your interest to 
send us any new evidence as promptly as possible."  In 
addition, the specific language of 38 C.F.R. § 3.159(b) was 
included in the Pertinent Laws; Regulations; Rating Schedule 
Provisions section of the June 2003 SOC.  These notices were 
sufficient to advise the veteran to submit evidence pertinent 
to his claim for an increased evaluation.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  The notice in this case was provided after 
the initial denial.  The Court has also held that such 
delayed notice is generally not prejudicial to a claimant.  
Short Bear v. Nicholson; Mayfield v. Nicholson.  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before it reached the Board.  Indeed, 
evidence received after the VCAA notice served as the basis 
for the RO's decision to grant a compensable evaluation for 
the hearing loss.  That decision assigned the increased 
rating without regard to the initial denial.

Thus, the veteran has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the issue on appeal, and has obtained medical 
examinations.  In that regard, the veteran most recently had 
VA audiological examinations in December 2002 and April 2005 
to evaluate the current level of his bilateral hearing loss.  
Based on the April 2005 VA examination, the evaluation of the 
veteran's service connected hearing loss was increased to 10 
percent.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the matter on 
appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.


II.  Factual Background

The veteran was initially granted service connection for 
bilateral hearing loss by rating decision in December 1968.  

On VA examination in September 1989, the veteran's pure tone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
75
85
LEFT
20
20
55
65

The average pure tone threshold was 56 on the right and 40 on 
the left.  Speech recognition ability was 92 percent on the 
right and 94 percent on the left.

VA outpatient treatment reports dated from September 2002 to 
January 2003 indicate that the veteran has used a hearing aid 
in the right ear since 1989 and was fitted with binaural ITE 
digital hearing aids in both ears in November 2002.  

The veteran was afforded a VA audiological examination in 
December 2002.  The veteran reported the most difficulty 
hearing his wife and co-workers and reported significant 
difficulty hearing in noisy situations.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
20
50
85
100
LEFT
25
55
75
75

Speech recognition scores on the Maryland CNC word list 
demonstrated ability of 88 percent in the right ear and of 92 
percent in the left ear.  The diagnosis was moderately severe 
to severe profound high frequency sensorineural hearing loss 
in the right ear and a moderately severe to severe high 
frequency sensorineural hearing loss in the left ear.  

Based on the findings of this December 2002 VA examination, 
the veteran's 0 percent evaluation was continued by rating 
decision in February 2003.  The veteran filed a timely appeal 
to this decision and was afforded another VA audiological 
examination in April 2005.  

The veteran complained of difficulty hearing conversational 
speech all the time, and noted particular difficulty in noisy 
places and on the phone.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
60
85
95
LEFT
20
70
70
80

Speech recognition scores on the Maryland CNC word list 
demonstrated ability of 88 percent in the right ear and of 92 
percent in the left ear.  The diagnosis was severe to 
profound sensorineural hearing loss in the right ear and 
moderately severe to severe sensorineural hearing loss in the 
left ear.  

Based on these April 2005 findings, the evaluation of the 
veteran's bilateral hearing loss was increased to 10 percent 
by the April 2005 SSOC.  


III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of a disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. 
§ 4.85.  

Changes to the rating schedule, effective June 10, 1999, 
added an alternative method of rating hearing loss in defined 
instances of exceptional hearing loss.  In such exceptional 
cases, the Roman numeral designation for hearing loss of an 
ear may be based only on pure tone threshold average, using 
Table VIa, or from Table VI, whichever results in the higher 
Roman numeral.  Exceptional hearing exists when the pure tone 
threshold at the frequencies of 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more; or where the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIa, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (2005).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

VA's General Counsel has held that when a new statute is 
enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003 (2003); 69 Fed. 
Reg. 25179 (2004).

For the period prior to June 10, 1999, the veteran was shown 
to have no more than level 1 hearing loss under the then 
applicable rating criteria.  This level of hearing loss 
warrants a noncompensable rating under the rating schedule.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).

The examination conducted in December 2002, did not reveal an 
exceptional pattern of hearing loss.  The new criteria, 
therefore, do not provide a basis for a higher evaluation 
based on this examination.  Applying the criteria applicable 
to unexceptional patterns of hearing loss, the examination 
revealed level III hearing loss on the right and level II 
hearing loss on the left.  This level of hearing loss 
warrants a noncompensable rating under the rating schedule.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

The audiometric findings shown on VA examination in April 
2005 reflect an exceptional pattern of hearing in the left 
ear, and so it may be rated under Table VIa, using pure tone 
threshold average only, under 38 C.F.R. § 4.86(b) (2005).  
Using Table VIa, the left ear has a hearing level of IV, 
which is elevated to the next higher Roman numeral, resulting 
in an ultimate hearing level of V for the left ear.  Under 
the rating criteria, the right ear does not have an 
exceptional pattern of hearing, and thus the auditory acuity 
level is level III under the standard rating criteria.  

Applying these levels to Table VII; the ultimate result is a 
rating of 10 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).  A higher rating would not result from application of 
the old rating criteria.

Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants more than a 10 
percent rating under the rating criteria.  38 C.F.R. § 4.7.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards.  In this case, the veteran 
reported in a letter dated in August 2003 that his hearing 
loss has left him "especially handicapped in the 
workplace."  The veteran added, "[t]here are numerous times 
I misunderstand because I miss hearing parts of a sentence or 
do not hear the words as clearly as they are stated to me."  

At the April 2005 VA examination, the veteran did not mention 
employment when discussing his situation of greatest 
difficulty, but only referred to difficulty hearing 
conversational speech all the time.  In any event the veteran 
has not reported economic impacts from his hearing loss that 
are not compensated by the current 10 percent evaluation.

Additionally, while the veteran's hearing loss has required 
fitting for hearing aids and hearing aid checks, it has not 
required any, let alone frequent, periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of a 
rating higher than 10 percent for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable evaluation for hearing loss 
prior to April 11, 2005, or to an evaluation in excess of 10 
percent for bilateral hearing loss on or after April 11, 2005 
is denied.  



	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


